Title: To Alexander Hamilton from John Nicholson, 29 December 1791
From: Nicholson, John
To: Hamilton, Alexander



Compr. Genl. Office [Philadelphia]Decr. 29th. 1791
sir

I have recd. instructions from his Excelly. the Governor to confer with you on the subject contained in your letter to him of the 21 Inst. If the difficulty suggested should arise in a doubt, whether part of the assumed debt of Pennsa. by the United States might not consist of Certificates given for a like sum of others of the United States not exchanged and to be surrendered, it will be easily proven that it does not. At any rate I would propose a conference with you on the business at any time you may appoint provided you approve thereof.
I am  Yours &c

Jno: Nicholson
The Honble Alexr. HamiltonEsqr secty Treasy. Ustates

